Exhibit 10.1

 



[image_001.jpg]

. ' Statement of Work for Merchant & Payment - t August 2018 Private &
Confidential l

 

 

[image_002.jpg]

' ' 2 Private & Confidential Statement of Work This Statement of Work ("SOW") is
made on between the following Parties: 1. MIG Mobile Tech Berhad (Company
Registration Number 1160768 - U), a company incorporated under the laws of
Malaysia and having its registered office at 1 - 02, 1 st Floor, Block A, Axis
Business Campus, No. 13A & 13B, Jalan 225, Seksyen 51A, 46100 P taling Jaya,
Selangor, Malaysia; hereby known as "Client". 2. Artemis Tech Sdn. Bhd. (Company
Registration Number 1287870 - H), a company incorporated under the laws of
Malaysfa and having its registered office at 79A, Jalan SS21/37, Damansara
Utama, 47400 Peta ling Jaya, Selangor, Malaysia; hereby known as "Vendor". Scope
of Services The Client agrees to engage the Vendor to complete the following
implementation in a two phase approach: 1. Develop and provision a web - ba_sed
Merchant Management System ("System") with payment processing and settlement
features, equipped with administrative functionalities accessible via desktop
browser; 2. Enhance WECONNECT prepaid card mobile electronic wallet to integrate
with the System for the former to function as consumers' mobile payment
solution; 3. Install System into hosting environments provisioned by the Client,
comprising of web, application and database servers for Development, Systems
Integration Testing (SIT), User Acceptance Testing (UAT) and Production
environments; 4. Conduct training session (One round for each phase of
implementation, based on train - the - trainer model) to enable Client to
undertake user acceptance tests and subsequent training activities; and 5.
Prepare system architecture diagram and simplified functional documentation.

 

 

[image_003.jpg]

System Overview The System shall be implemented using hybrid mobile programming
and Java platform technologies, comprising of the following high level system
requirements: 3 Private & Confidential · - No. High Level Requirements 1 Back
Office: Administrative Features a. User registration b. User account management
c. User profile management d. Password management e. Role - based access control
f. Maker - checker control on critical back office transaction (1 maker: 1
checker) 2 Back Office: Merchant Management a. Merchant registration b. Company
profile management c. Banking account maintenance d. Transaction profile
configuration e. User account management (Merchant administrators and staff) f.
Password management (Merchant administrator and staff) g. Access control for
staff h. Maker - checker workflow control i. User account maintenance ii.
Transaction profile configuration 3 Fronj, Office: Merchant Portal a. Self -
service on - boarding: i. Merchant registration ii. Company documentation upload
b. Registration status inquiry C. Merchant administrator accounts provisioning
(Sysadmin 1 & Sysadmin2) d.. User account management (Merchant administrators
and staff) e. Password management (Merchant administrator and staff) f. Role -
based access control for staff g. Company profile management h. Banking account
maintenance i. Payment configuration (Prepaid card, crypto, token and cash
value) j. Dashboard i. Transaction overview ii. Settlement overview k. Account
inquiry & download I. Transaction inquiry & download m. Settlement inquiry &
download n. QR code generation & download o. Audit log inquiry & download '

 

 

[image_004.jpg]

p. Maker - checker control i. User account management for staff ii. Access
control for staff iii. Payment configuration q. Merchant locator i. Locate
merchant by category, nearby, favourite or from history. ii. List merchants;
Group franchising merchants by name (E.g. List KFC asa single entry and allow
drill - down from the listing screen). Additional Notes Types of merchant
supported: a. Single owner merchant (E.g. Night market trader) i. Maker -
checker workflow excluded. b. Small medium enterprise (i.e. Single company) c.
Franchise i. 1 - franchisor - N - franchisees (Wholly owned) 1. Able to set
individual banking account of each branch. 2. Franchisor is able to monitor all
branches. ii. 1 - owner - owns - N - franchisee 1. Owner able to view its own
companies only. 2. Franchisor unable to view franchisees' accounts. iii.
Individual franchisees 1. Franchis,:ir is unable to view their accounts. 4 Back
Office: Payment Module a. Transaction journal b. Transaction inquiry & download
5 Front Office: WECONNECT Prepaid Card Mobile Wallet Enhancement a. Scan2Pay
(Static QR code scanning) b. Wave2Pay (Dynamic QR code scanning) c. Payment
refund i. Initiated by consumer ii. Verified by merchant iii. Allow_ed for same
day transaction only iv. Full payment receipt refund only 6 System: Payment
Gateway Integration a. Online integration with Finexus host 7 Back Office:
Settlement a. Settlement configuration b. Transaction inquiry & download c.
Transaction fees inquiry & download d. Settlement inquiry & download e.
Settlement file generation (batch file interface) 4 Private & Confidential

 

 

[image_005.jpg]

{I 5 Private & Confidential f. Status inquiry on file generation 8 Back Office:
Report a. Merchant overview b. Settlement overview C. Payment transaction
analysis d. Merchant transaction analysis 9 System: System Features a. Audit log
b. Error log C. Transaction log d. System {Lookup) parameter maintenance e. Two
- factor authentication (One - Time PIN) on system access 10 System: Browser
Support a. Google &Safari browsers only 11 System: Non - Functional Requirements
a. Three - tier application architecture b. Use of MySQL database server C. High
availability architecture design d. Multi - lingual support for English &
Mandarin e. PCI - DSS compliance '

 

 

[image_006.jpg]

Implementation Timeline The implementation timeline of the Services is depicted
below, in sequential order: 6 Private & Confidential Activity Week 1 2 3 4 5 6 7
8 9 10 11 12 13 14 15 16 17 13 Functional Studies ux & UI Design Technical
Design Development Vendor Testing SIT Support ! I UAT Support Production Ro/lout
Systems Integration There shall be systems integration with the followings: 1.
eKYC Component 2. WECONNECT Cash Walle - t 3. WPAY Crypto Wallet 4. WPAY Reward
Token 5. CARDWORKS of Finexus Cards Sdn. Bhd. All integrations shall be based on
JSON using standard mobile app AP! or RESTful APL There shall not be more than
12 integration APls altogether.

 

 

[image_007.jpg]

•/ 7 Private & Confidential Mobile Device Specification The supported mobile
devices are: 1. iOS smartphone launched in 2016 or later, running iOS 10 or
later. 2. Android smartphone launched in 2016 or later, running Android 7 or
later. Jail - broken mobile devices will not be supported. The mobile app shall
be supported on smartphone devices only. Client's Responsibilities The Client
shall be solely responsible for the procurement/ subscription/ provisioning/
execution/ installation/ maintenance of the followings: 1. Hardware, software,
network, storage, cloud infrastructure and all other supporting infrastructure
(E.g. Mail server, SSL (secure sockets layer) certificate, two - factor
authentication equipment, optical character recognition library, mobile payment
gateway and others) required by the System; 2. Security/ Penetration testing and
performance - related testing; 3. Backup and restoration of System and data; 4.
Licensing or subscription of productivity improvement software, i.e. task
management system, defect management system, source code version control system,
and others; 5. Management of third parties and related resources (E.g.
Documentation, systems, technical expertise and others) to ensure effective
collaboration with the Vendor for this project delivery; 6. Provide sufficient
workspace and office equipment required by the Team; 7. User acceptance test
(UAT) execution and reporting; 8. Mobile and computer devices required for UAT;
and 9. Regulatory approval (if applicable).

 

 

[image_008.jpg]

Cost and Payment Schedule The total cost of Services ("Contract Value") and the
payment schedule is described below: 8 Private & Confidential ' .. . - #
Milestone for Payment Percentage Amount (MYR) 1 Upon SOW signing 30% 224,250 2
Upon SIT sign - off; OR 2 - week after start of SIT, whichever earlier 15%
112,125 3 Upon UATsign - off; OR 4' - week after start of UAT, whichever earlier
15% 112,125 4 Upon production deployment; OR 4 - week after UAT sign - off,
whichever earlier 15% 112,125 5 2 - month after production deployment; OR 2 -
month after UAT sign - off, whichever earlier 25% 186,875 Total: 100% 747,500 *
The above costs are amounts before taxation. Alf levies imposed by present or
future law ofMalaysia on the Contract Value shall be borne by the Client. Eighty
percent (80%) of the Contract Value shall be paid in Ringgit Malaysia (MYR)
currency and remaining twenty percent (20%) shall be paid in alternative payment
mode ("Alternative Payment"). The Alternative Payment shall either be ordinary
share of WPAY International Berhad or WPY crypto coin (at valuation of USD0.05
per coin), or a combination of both. The composition shall be decided by the
Vendor. Underthe Alternative Payment, the Vendor will be entitled to 1.5 times
of the base payment amount, as illustrated below: • Payment amount due in
payment milestone:79,950 • 80% payment amount in MYR currency: 63,960 • 20%
payment amount in Alternative Payment: 15,990 • Final payment amount in
Alternative Payment after 1.5 times of entitlement: 23,985

 

 

[image_009.jpg]

. - .. Out - of - Pocket Expenses The Services shall be rendered at Client's
office located in Petaling Jaya. All business travels outside of this
arrangement shall be billed to the Client, provided that prior agreement from
the Client is obtained before the expenses are incurred. The billing shall be
based on actual expenses or a pre - agreed amount between the Parties. The
expenses shall include transportation, parking, accommodation and meal
allowance. Warranty Period The Vendor shall provide a two (2) months' warranty
period for the System. The warranty period shall start upon each phase (total of
two (2) phases) of production deployment. Professional Service Charges The
professional service offered by the Vendor shall be fixed at MYRl,300 (Ringgit
one thousand three hundred only) per man - day, during the period of this SOW.
Maintenance & Support Charges Should the Client intend to subscribe to annual
maintenance and support services for the System, the Vendor shall offer such
services at an annual rate of 20% of the Contract Value. [The remainder of this
page is intentionally left blank] Private & Confidential 9

 

 

[image_010.jpg]

IN WITNESS of which this SOW has been duly executed by the Parties or their duly
authorised representatives: - SIGNED for and on behalf of MIG Mobile Tech Berhad
by . SIG - NED S!0NE D Repres':ntative Signature Witness Signature
Representative Name & Tri:le Witness Name Date of Signing Date of Signing SIGNED
for and on behalf of Artemis Tech Sdn. Bhd. by Representative Signature Witness
Signature Representative Name & Title Witness Name Date of Signing Date of
Signing : --- :: ---- ::: - : -- :: - : -------------- " --- 10 Private &
Confidential

 

 

 